5/25/2020            Case 2:20-cv-00965-GMS Document     16-4
                                               Docket - Civil Court Filed  05/26/20 Page 1 of 2
                                                                    Case History



      Language
  Select  Docket
 Powered by       Translate




        Civil Court Case History
        << return for new search

        Case Number                Party / Business Name
        CV2019-009017              Wescott, Carl - DOB: N/A
        CV2019-009111              Wescott, Carl - DOB: N/A
        CV2019-009112              Wescott, Carl - DOB: N/A
        CV2020-004268              Wescott, Carl - DOB: N/A
        CV2020-004269              Wescott, Carl - DOB: N/A
        CV2020-004392              Wescott, Carl - DOB: N/A
        CV2020-004393              Wescott, Carl - DOB: N/A
        CV2020-004394              Wescott, Carl - DOB: N/A
        CV2020-004453              Wescott, Carl - DOB: N/A
        CV2020-004454              Wescott, Carl - DOB: N/A
        CV2020-004627              Wescott, Carl - DOB: N/A
        CV2020-004633              Wescott, Carl - DOB: N/A
        CV2020-005200              Wescott, Carl - DOB: N/A
        CV2020-005370              Wescott, Carl - DOB: N/A
        CV2020-005397              Wescott, Carl - DOB: N/A
        CV2020-005398              Wescott, Carl - DOB: N/A
        CV2020-005622              Wescott, Carl - DOB: N/A




www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseSearchResults.asp?lastName=Wescott&FirstName=Carl&bName=   1/2
5/25/2020            Case 2:20-cv-00965-GMS Document     16-4
                                               Docket - Civil Court Filed  05/26/20 Page 2 of 2
                                                                    Case History




www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseSearchResults.asp?lastName=Wescott&FirstName=Carl&bName=   2/2
